DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it recites “…of the enclosure by at least one via through the enclosure.” The claimed limitation is open-ended and without specific structure. The Examiner notes that this is fixed by the recitation of “a trace” in dependent claim 8; however, claim 7, as currently claimed, is determined to be indefinite. 

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 should recite “…around a perimeter of the first plate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horiuchi et al (US20200186179, hereinafter “Horiuchi”).
Regarding claim 1, Horiuchi teaches a device (Fig. 1, device 10) comprising:
an antenna (¶54, electrodes can be used to form antenna 40);
a capacitor (Fig. 9, capacitive sensor circuitry) including:
a first plate having a first voltage (Fig. 9, electrodes 74, 76); and
the antenna having a second voltage (Fig. 9, electrodes 74, 76 wherein the metal traces of said electrodes can be used to form an antenna); and
sensing circuitry coupled to the first plate (Fig. 9, sensing circuit 82) and configured to:
apply the first voltage to the first plate;
determine a capacitance between the first plate and the antenna (¶54, capacitive sensor formed by electrodes 74, 76 – circuit 82 measures the capacitance formed by electrodes [which may also be used to form an antenna]); and
identify, based on the capacitance, a capacitive touch input (¶54, capacitive sensor senses a touch input [see also ¶37]).
Regarding claim 2, Horiuchi teaches wherein the second voltage is a ground reference (¶54, antenna can be a ground reference).
Regarding claim 3, Horiuchi teaches wherein the capacitor consists of the first plate and the antenna (¶54, capacitive sensor comprising of electrodes wherein electrodes can be used to form an antenna).
Regarding claim 12, it is rejected similarly as claim 1. The method can be found in Horiuchi (¶61, usage of device constitutes a method of operating a device comprising of claimed components).
Regarding claim 16, it is rejected similarly as claim 1. The method can be found in Horiuchi (¶61, usage of device constitutes a method of operating a device comprising of claimed components).
Regarding claim 17, it is rejected similarly as claim 1. The medium can be found in Horiuchi (¶30, device comprising of medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US20200186179, hereinafter “Horiuchi”) in view of Leek (US20160077639).
Regarding claim 4, Horiuchi fails to explicitly teach wherein the antenna is implemented around a perimeter the first plate.
Leek teaches wherein the antenna is implemented around a perimeter the first plate (Fig. 2, antenna, surrounding trace, is implemented around a perimeter of the capacitive sensor [which comprises of at least a first plate]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trace/antenna shape (as taught by Leek) on the capacitive sensor (as taught by Horiuchi). The rationale to do so is to choose varying shapes/designs of conductive traces from a finite number of identified, predictable solutions, to arrive at a reasonable expectation of success.
Regarding claim 5, Horiuchi in view of Leek teaches wherein the antenna is substantially symmetrical around the first plate (Leek, Fig. 2, antenna, surrounding trace, is substantially symmetrical around the capacitive sensor [which comprises of at least a first plate]).

Claims 10-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US20200186179, hereinafter “Horiuchi”) in view of Spevak (US20180217190).
Regarding claim 10, Horiuchi fails to explicitly teach wherein the sensing circuitry is further configured to sense at least one of the first voltage and a current applied to the first plate, and wherein determining, by the sensing circuitry, the capacitance between the first plate and the antenna is based on the at least one of the first voltage and the current applied to the first plate.
Spevak teaches wherein the sensing circuitry is further configured to sense at least one of the first voltage and a current applied to the first plate, and wherein determining, by the sensing circuitry, the capacitance between the first plate and the antenna is based on the at least one of the first voltage and the current applied to the first plate (¶30, capacitive sensor uses an applied voltage or current signal in order to determine capacitance changes two conductive surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining capacitance (as taught by Spevak) to the electronic device (as taught by Horiuchi). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of providing improved capacitive sensing to facilitate enhanced sensitivity for detecting user touch events (Spevak, ¶21).
Regarding claim 11, Horiuchi in view of Spevak teaches wherein the capacitor further includes a second plate having a third voltage (Fig. 1, plurality of plates), and wherein the sensing circuitry is further configured to:
apply the third voltage to the second plate;
determine a change in a mutual capacitance between the first plate and the second plate; and
identify, based on the change in the mutual capacitance, the capacitive touch input (¶33, 36, mutual capacitance tests performed wherein plurality of plates are excited and respective capacitances are measured to determine a touch input).
Regarding claims 13-14, they are rejected similarly as claim 10. The method can be found in Horiuchi (¶61, usage of device constitutes a method of operating a device comprising of claimed components).
Regarding claim 15, it is rejected similarly as claim 11. The method can be found in Horiuchi (¶61, usage of device constitutes a method of operating a device comprising of claimed components).
Regarding claim 18, it is rejected as a combination of claims 13-14. The medium can be found in Horiuchi (¶30, device comprising of medium).
Regarding claim 19, it is rejected similarly as claim 14. The medium can be found in Horiuchi (¶30, device comprising of medium).
Regarding claim 20, it is rejected similarly as claim 15. The medium can be found in Horiuchi (¶30, device comprising of medium).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651